IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MICHAEL JASON PENDELTON,                  : No. 9 WM 2015
                                          :
             Petitioner                   :
                                          :
                                          :
      v.                                  :
                                          :
                                          :
COURT OF COMMON PLEAS OF                  :
ALLEGHENY COUNTY,                         :
                                          :
                    Respondent


                                      ORDER


PER CURIAM
      AND NOW, this 20th day of February, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief and the Application for an Immediate Hearing are DENIED.